U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 September 12, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 Re: Oaktree Funds Dear Sir or Madam: Pursuant to Section 8(a) of the Investment Company Act of 1940, as amended (the “1940 Act”), transmitted herewith is the notification of registration for Oaktree Funds, which is filing a registration statement as required by Section 8(b) of the 1940 Act and Section 6(a) of the Securities Act of 1933, as amended, concurrently with the filing of this notification of registration. If you have any questions or require further information, please contact Alia Vasquez at (414)765-6620 or alia.vasquez@usbank.com. Sincerely, /s/ Alia Vasquez Alia Vasquez, Esq. Assistant Vice President U.S. Bancorp Fund Services, LLC, as Administrator to the Trust
